Citation Nr: 0008716	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal cancer, status 
post left radical nephrectomy, to include as due to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957. 

This appeal arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


REMAND

The veteran contends that service connection for renal 
cancer, to include residuals of a radical left nephrectomy, 
is warranted secondary to radiation exposure incurred while 
stationed at Marine Barracks, Naval Weapons Depot Hawthorne, 
Nevada between August 1956 to November 1957.  In an attempt 
to verify his exposure the RO obtained information from the 
Defense Special Weapons Agency regarding the appellant's 
possible participation in OPERATIONS REDWING and PLUMBBOB, 
and that office reported that the appellant was not a 
participant in atmospheric testing.  Unfortunately, this 
information was not forwarded, as required by 38 C.F.R. § 
3.311(a)(2)(iii) (1999) to the Under Secretary of Health for 
the preparation of a dose estimate.

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to Under Secretary for 
Health for preparation of a radiation 
dose estimate for the veteran in 
accordance with the requirements of 38 
C.F.R. § 3.311 (a)(2)(iii).

2.  Then, the RO should determine whether 
the veteran was exposed to radiation 
during service, and, if so, should 
undertake any other development required 
under 38 C.F.R. § 3.311, to include 
review by the Director of the 
Compensation and Pension Service.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
the RO should issue a Supplemental 
Statement of the Case for all issues in 
appellate status.  The veteran is hereby 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


 
- 3 -


- 10 -


